ON MOTION ROE REHEARING
The plaintiff in error, Mitchell, moves for a rehearing, in which he states: “Plaintiff in error does not insist on a reversal of the case for the reason stated, but only asks that the Supreme Court definitely dispose of” the demurrer to the petition, challenging the allegations because they are insufficient for the reasons stated in the headnote now inserted above as number 4. On considering that question it appears that the court should have definitely ruled upon that demurrer. A ruling is now added to the decision as originally rendered and appears as the fourth headnote.